Citation Nr: 1707964	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-24 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1969.  He died during the course of this appeal in October 2014.  The appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this matter.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for PTSD and tinnitus.  The PTSD claim has been reframed to encompass any other relevant psychiatric diagnoses of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran testified before one of the undersigned at a Board videoconference hearing at the RO in September 2014.  Following his death in October 2014, the appellant testified on behalf of her deceased husband's claim at an October 2016 Board videoconference hearing at the RO before another one of the undersigned Veterans Law Judges.  Transcripts of both hearings are of record.  At the October 2016 hearing, the appellant waived a hearing before a third judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was causally related to his acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for tinnitus.  Other than the matter addressed in the remand below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The appellant contends that the Veteran had tinnitus caused by in-service exposure to noise in the Army.  The Veteran testified at the September 2014 Board hearing that he first noticed his tinnitus in 1968 in Vietnam, where he was in combat and exposed to a lot of noise.  He noted that he continued to experience tinnitus after service though he was never formally diagnosed.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the Veteran's service records show that he served in Vietnam from May 1968 to January 1969 and was exposed to combat situations.  He has been service-connected for residuals of shrapnel wound injuries suffered in Vietnam.  He testified that in Vietnam, he would patrol waterways to find enemies and was exposed to concussion grenades that they would often detonate.  A buddy statement from a fellow service member dated in March 2008 also was submitted noting that he witnessed the Veteran returning from a patrol mission with tattered pants from shrapnel injury.  Thus, exposure to acoustic trauma in service is conceded, meaning that element (2) of service connection, an in-service incurrence of an injury, is met.  

Most of the Veteran's service treatment are unavailable, other than the 1966 induction physical, which was negative for tinnitus. After service there are no medical findings pertaining to tinnitus.  A May 2007 VA treatment record notes that the Veteran denied tinnitus.  However, the Veteran testified at the September 2014 Board hearing that he was never formally diagnosed with tinnitus, though he continued to experience tinnitus since his service in Vietnam.  With respect to tinnitus, the Veteran is competent to diagnose that condition for himself.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  Therefore, element (1) of service connection, a current disability, has been met for tinnitus.

After a careful review of the evidence of record, the Board finds that element (3) of service connection also is met and that the Veteran suffered from a tinnitus disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he was exposed to acoustic trauma in the Army and has experienced chronic tinnitus are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's statements with respect to his tinnitus and noise exposure are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran, more or less, has consistently submitted statements during his testimony and on written statements that he was exposed to acoustic trauma in the Army and did not have any significant noise exposure from recreational or occupational activities post-service and that he has experienced tinnitus for many years.  As noted, he denied experiencing tinnitus on examination on a VA treatment record in May 2007.  Nonetheless, the remaining statements and testimony are supportive of his claim that he has experienced tinnitus since service.  Thus, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

In weighing the conceded exposure to acoustic trauma in service, and the statements from the Veteran and the appellant regarding ongoing symptomatology of tinnitus for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he had tinnitus related to his military service, and will resolve this reasonable doubt in the Veteran's (and appellant's) favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The appellant seeks service connection for PTSD under the regulations relating to substitution.  As noted in the introduction, the issue has been recharacterized to encompass any other pertinent psychiatric diagnoses of record, to include PTSD.

The Veteran claimed that he had PTSD due to stressors from his Vietnam service.  He was exposed to a shrapnel wound to his knees in Vietnam, for which he is service-connected.  He testified at the September 2014 Board hearing that he was fearful for his life during the fire fight in Vietnam that resulted in shrapnel injuries to his knees.  Thus, exposure to combat in Vietnam has been conceded by VA.  The service treatment records are mostly unavailable, except for a 1966 induction physical, which notes a history of depression and anxiety that was not considered disabling.  Post-service records show the Veteran had positive PTSD screens from a VA emergency room doctor and a licensed social worker (but not a VA psychiatrist or psychologist).  

Review of the record shows that a medical opinion is warranted to assess whether the Veteran had a diagnosis of PTSD (or any other psychiatric disability) related to his Vietnam service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to identify any pertinent outstanding treatment records pertaining to the Veteran's psychiatric disorder.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran had received for his psychiatric disorder from August 2012 to October 2014.

3.  After completing directives #1-#2, the AOJ should then arrange for a medical opinion to be provided by a VA psychiatrist or psychologist, if available, to determine the following:

(a)  Is it medically undebatable that the Veteran had a pre-existing psychiatric disability prior to his entry into service?  

(b)  If so, is it medically undebatable that the Veteran's preexisting psychiatric disability DID NOT undergo an increase in disability during service beyond the natural progress of the disability? 

(c)  If the answers to the above are both no, is it at least as likely as not (50 percent or better probability) that any diagnosed acquired psychiatric disorder, to include PTSD had its clinical onset during active service or is related to any in-service disease, event, or injury, including service in Vietnam, or that a psychosis was manifested within the first year after separation from military service. 

In making these assessments please consider the following evidence:

--the November 1966 induction physical noting situational anxiety, not considered disabling.

--the Veteran's statements and testimony concerning his PTSD stressor of serving in Vietnam including being fearful for his life during combat, which resulted in shrapnel injuries to his knees while securing and patrolling waterways and/ or having to witness and handle dead bodies.  

--A January 2008 positive PTSD screen from a VA physician's assistant; and a September 2008 positive PTSD screen from an emergency physician. 

Please accept any lay statements from the Veteran during his lifetime regarding symptoms in service and after service as competent.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
              Nathaniel J. Doan	Rebecca N. Poulson
	            Veterans Law Judge                                    Acting Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals


	                         __________________________________________
John Z. Jones
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


